LEASE TERMINATION AGREEMENT

 

          THIS LEASE TERMINATION AGREEMENT (this "Agreement") is made this 26th
day of September, 2003, by and between EASTPARK, LLC f/k/a EASTPARK ASSOCIATES,
LTD., having an address at 5777 Central Avenue, Suite 110, Boulder, Colorado
80301 ("Landlord"), and EXABYTE CORPORATION, a Delaware corporation, having an
address at 2108 55th Street, Boulder, Colorado 80301 ("Tenant").

RECITALS

          A. Landlord and Tenant are parties to that certain Lease dated May 8,
1992 (together with any addenda thereto or amendments thereof, the "Lease")
concerning real property (the "Premises") described in Exhibit A attached hereto
and incorporated herein by reference.

          B. In consideration of the delivery of a promissory note in the amount
of $3,060,000.00 (the "Promissory Note") by Tenant to Landlord, Landlord and
Tenant wish to terminate the Lease and render all terms and conditions of the
Lease of no further force and effect as of the date hereof.

AGREEMENT

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.           Termination. Effective as of the date hereof: (a) the Lease shall
be and hereby is terminated and deemed null and void; (b) all terms and
conditions of the Lease shall be of no further force and effect; and (c) neither
party shall have any further rights or obligations under the Lease.

2.           Promissory Note. In consideration of the termination of the Lease,
simultaneously with the execution and delivery hereof, Tenant shall deliver the
Promissory Note to Landlord.

3.           Release; Indemnity.

                     (a)           Landlord, for itself, its agents, successors,
and assigns, hereby releases, settles, cancels, discharges, and acknowledges to
be fully satisfied any and all claims, demands, damages, debts, liabilities,
obligations, costs, expenses, liens, actions, and causes of action of every kind
and nature whatsoever, whether known or unknown, foreseen or unforeseen,
suspected or unsuspected ("Claims"), which Landlord or anyone claiming through
or under Landlord may now or hereafter have against Tenant, or any officer,
director, employee, agent, or affiliate of Tenant, arising out of or relating to
the Lease, or to the relationship between Landlord and Tenant relating to the
Lease; provided, however, that nothing in this paragraph shall affect Tenant's
obligations under the Promissory Note.

                     (b)           Tenant, for itself, its agents, successors,
and assigns, hereby releases, settles, cancels, discharges, and acknowledges to
be fully satisfied any and all claims, demands, damages, debts, liabilities,
obligations, costs, expenses, liens, actions, and causes of action of every kind
and nature whatsoever, whether known or unknown, foreseen or unforeseen,
suspected or unsuspected ("Claims"), which Tenant or anyone claiming through or
under Tenant may now or hereafter have against Landlord, or any officer,
director, employee, agent, or affiliate of Landlord, arising out of or relating
to the Lease, or to the relationship between Landlord and Tenant relating to the
Lease; provided, however, that nothing herein shall release Landlord from its
obligations pursuant to the Promissory Note.

                     (c)           The Tenant is obligated to leave the Premises
"broom clean" with all furniture and trash removed.

4.           Re-leasing of Premises. Landlord agrees to use all commercially
reasonable efforts to lease all or any portion of the Premises to a new tenant
or tenants, but no amounts payable under such new lease or leases will be
credited against the amounts payable under the Promissory Note as set forth in
the Promissory Note. However, payments made by Tenant under a rental agreement
for all or a portion of the Premises between November 1, 2003 and December 31,
2004 will be credited against the Principal amount of the Promissory Note.

5.           Further Assurances. Landlord and Tenant each agree to execute, upon
request of the other party, such other documents as may be reasonably requested
by such other party to further evidence the termination of the Lease, which
documents may, at the request of either party, be recorded in the real property
records of Boulder County, Colorado.

6.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, and which taken together, shall constitute
a single instrument.

          IN WITNESS WHEREOF, the undersigned have hereunto set their respective
hands as of the day and year first above written.

                                                            "LANDLORD"

                                                            By:

                                                            Name: Steven P.
Chrisman

                                                            Title: Manager

                                                            STATE OF
COLORADO          )

                                                                                                      )ss.

                                                            COUNTY OF
BOULDER          )

The foregoing Lease Termination Agreement was executed before me this 26th day
of September, 2003, by Steven P. Chrisman, as Manager of Eastpark, LLC, a
Colorado limited liability company, on behalf of the company.

WITNESS my hand and official seal.

My commission expires:

                                                            ____________

                                                            Notary Public

 

 

 

                                                            "TENANT"

                                                            By:

                                                            Name: Tom W. Ward

                                                            Title: President and
CEO

 

                                                            STATE OF
COLORADO          )

                                                                                                      )ss.

                                                            COUNTY OF
BOULDER          )

The foregoing Lease Termination Agreement was executed before me this 26th day
of September, 2003, by Steven P. Chrisman, as Manager of Eastpark, LLC, a
Colorado limited liability company, on behalf of the company.

WITNESS my hand and official seal.

My commission expires:

                                                            ____________

                                                            Notary Public

 

 

Exhibit A

Legal Description

 